

116 HR 4287 IH: To amend the Commodity Exchange Act to provide greater protection of proprietary information of other registered entities, and for other purposes.
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4287IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Mr. Cox of California introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to provide greater protection of proprietary information of other registered entities, and for other purposes. 
1.Public interest exemptionsSection 4(c)(6) of the Commodity Exchange Act (7 U.S.C. 6(c)(6)) is amended in the matter preceding subparagraph (A) by inserting , on the condition that an exemption pursuant to this paragraph shall include an exemption from section 22, after requirements of this Act. 